DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
This action is in response to the Amendment filed on 02/02/2021.
Claims 1-5 and 7-11 are pending.
Response to Arguments
Applicant’s arguments, see Page 1, lines 6-11, filed 02/02/2021, with respect to claims 1 and 7, drawings, and specification have been fully considered and are persuasive.  The objection of claims 1 and 7, drawings, and specification has been withdrawn. 
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Rejection of claims 1, 2, 5, 7, 8, and 11 under 35 U.S.C. 102(a)(1) - Houben et al. (US Patent Application Publication 2017/0281031) 
Independent claims 1 and 7 are amended. Claim 1 has been amended to include the elements of original claim 6, and claim 7 has been amended to include the elements of original claim 12. Claims 6 and 12 have been cancelled. Applicant argues that Houben does not teach or suggest the elements of amended claims 1 and 7. No other arguments have been provided. Examiner respectfully disagrees. Claims 1 and 7 are now rejected under 35 U.S.C. 103. Applicant claims the Arora reference, which is used in the rejection of dependent claims 6 and 12, which have been incorporated in amended claims 1 and 7, does disclose that the maximum amplitude of the bipolar electrogram is most easily measured and has been shown to closely coincide with the maximum downslope of the unipolar electrogram. Applicant claims Arora does not disclose or suggest the mapping of both primary and secondary activations or how to calculate both for purposes of identification and mapping. While applicant claims Arora does not In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Rejection of claims 3, 4, 6, 9, 10, and 12 under 35 U.S.C. 103 - Houben et al. (US Patent Application Publication 2017/0281031) in view of Stolarski et al. (US Patent Application Publication 2008/0188765) and Arora (Arora, R., Kadish, K. “Fundamentals of Intracardiac Mapping” in: Huang, S.K.S., Wood, M.A., Catheter Ablation of Cardiac Arrhythmias (Philadelphia, PA, Elsevier, 2006), pp. 107-134)
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Houben et al. (US Patent Application Publication 2017/0281031 - PREVIOUSLY CITED), hereinafter Houben, as applied to claims 1, 2, 5, 7, 8, and 11 above, and further in view of Arora et al. (Arora, R., Kadish, K. “Fundamentals of Intracardiac Mapping” in: Huang, S.K.S., Wood, M.A., Catheter Ablation of Cardiac Arrhythmias (Philadelphia, PA, Elsevier, 2006), pp. 107-134 – PREVIOUSLY CITED), hereinafter Arora. 
Regarding claim 1, Houben teaches a method comprising: receiving an anatomical map of at least a portion of a heart (Houben, par. [0082]: lines 6-16), receiving positions and respective bipolar intracardiac electrogram (EGM) signals measured at the positions (Houben, par. [0084]; claim 13: lines 
Arora teaches intracardiac mapping for identifying local tissue activations in bipolar intracardiac electrograms (EGM). Arora teaches labeling an activation having a maximum absolute value as a primary activation, and labeling other activations as secondary activations (page 110: “The following criteria have been suggested for activation detection in bipolar electrograms: (1) the maximum absolute value of the bipolar electrogram;”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Arora’s labeling and identification of primary and secondary activations using the maximum absolute value in combination with Houben’s noise level selection and labeling of local maxima of the EGM signal which are above the noise level as activations to result in an electrophysiological map with correctly labeled and easily identifiable primary and secondary activations.
Regarding claim 2, Houben teaches the invention as claimed. Houben further discloses using different types of visual indicators for the primary and secondary activations (Houben, par. [0117]: lines 6-7). 
Regarding claim 5, Houben teaches the invention as claimed. Houben further discloses the visual indicators representing Local Activation Times (LAT) (Houben, par. [0008]: lines 7-12; Figure 18: a flowchart that relates LATs of an electrode mesh to cardiac anatomy).
Regarding claim 7, Houben teaches a system comprising: a memory which is configured to store an anatomical map of at least a portion of the heart (Houben, par. [0073], lines 7-10), receiving an anatomical map of at least a portion of a heart (Houben, par. [0082]: lines 6-16), receiving positions and respective bipolar intracardiac electrogram (EGM) signals measured at the positions (Houben, par. [0084]; claim 13: lines 4-7), identifying primary and secondary activations in the EGM signals, wherein the processor is configured to identify the primary activations and the secondary activations in a bipolar intracardiac EGM signal among the bipolar intracardiac EGM signals comprises: selecting a noise level for the bipolar intracardiac EGM signal, and labeling local maxima of the bipolar intracardiac EGM signal, which are above the selected noise level, as activations (e.g. Houben, par. [0081]: lines 6-10; Examiner considers identifying primary and secondary activations as filtering the EGM signals), deriving a surface representation of the EGM signals over the region, including the identified primary activations and secondary activations (Houben, par. [0119]), and presenting the surface representation overlaid on the anatomical map (Houben, par. [0119], par. [0124] - [0127]; Figure 19, diagram 197 shows electrode mesh points on an anatomical map with propagations 199). However, Houben fails to teach labeling an activation having a maximum absolute value as a primary activation, and labeling other activations as secondary activations for a given cardiac cycle. 
Arora teaches an intracardiac mapping method for identifying local tissue activations in bipolar intracardiac electrograms (EGM). Arora teaches labeling an activation having a maximum absolute value 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Arora’s labeling and identification of primary and secondary activations using the maximum absolute value in combination with Houben’s noise level selection and labeling of local maxima of the EGM signal which are above the noise level as activations to result in an electrophysiological map with correctly labeled and easily identifiable primary and secondary activations.
Regarding claim 8, Houben teaches the invention as claimed. Houben further discloses using different types of visual indicators for the primary and secondary activations (Houben, par. [0117]: lines 6-7). 
Regarding claim 11, Houben teaches the invention as claimed. Houben further discloses the visual indicators representing Local Activation Times (LAT) (Houben, par. [0008]: lines 7-12; Figure 18: a flowchart that relates LATs of an electrode mesh to cardiac anatomy).
Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Houben et al. (US Patent Application Publication 2017/0281031 - PREVIOUSLY CITED), hereinafter Houben, and Arora et al. (Arora, R., Kadish, K. “Fundamentals of Intracardiac Mapping” in: Huang, S.K.S., Wood, M.A., Catheter Ablation of Cardiac Arrhythmias (Philadelphia, PA, Elsevier, 2006), pp. 107-134 – PREVIOUSLY CITED), hereinafter Arora, as applied to claims 1, 2, 5, 7, 8, and 11 above, and further in view of Stolarski et al. (US Patent Application Publication 2008/0188765 – PREVIOUSLY CITED), hereinafter Stolarski.
Regarding claims 3 and 9, Houben in view of Arora teaches the invention as claimed. Houben in view of Arora does not teach the limitation of the instant claims 3 and 9, wherein the visual indicators Stolarski teaches a method for mapping bipolar intracardiac electrogram (EGM) signals in the heart using visual indicators. Stolarski teaches using different geometrical shapes for the different visual indicators (Stolarski, par. [0122]: lines 2-7; Figure 10: rectangular correlation bar and spherical pace-mapped points). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Stolarski’s different geometrical shapes in place of the different hatch pattern indicators of Houben because different geometrical shapes are equivalent for the same purpose of making the visual indicators distinguishable from each other and easily identified. 
Regarding claims 4 and 10, Houben in view of Arora teaches the invention as claimed. Houben in view of Arora does not teach the limitation of the instant claims 4 and 10, wherein the visual indicators comprise different colors. Stolarski teaches a method for mapping bipolar intracardiac electrogram (EGM) signals in the heart using visual indicators. Stolarski teaches using different colors for the different visual indicators (Stolarski, par. [0122]: lines 2-7; Figure 10: rectangular correlation bar, color scale 108). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Stolarski’s different colors in place of the different hatch pattern indicators of Houben because different colors are equivalent for the same purpose of making the visual indicators distinguishable from each other and easily identified. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792